Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The objection to the specification and the rejection of claim 3 under 35 U.S.C. 112(a) for new matter are withdrawn based on Applicant's belief that Applicant has support in the original disclosure for an embodiment having a plurality of front working arcuate surfaces having different radii of curvature.
The claim limitations which set forth arcuate surfaces wherein each arcuate surface "transitions longitudinally toward" another surface are interpreted to mean each arcuate surface flows or passes directly to the other surface, as Applicant argues that such surfaces are merely separated by contour lines or lines of transition (see Remarks of 2/23/2022, labeled p. 14-15) and that the arcuate working surfaces in claim 18 "transition to flat surfaces..." (see Remarks of 2/23/2022, labeled p. 18, emphasized by Applicant) and prior art does not teach this limitation because the prior art shows "No flat surfaces that are next to each other..." (See Remarks of 2/23/2022, labeled p. 19.)
Further, it was previously noted that "a first angled surface," "a second angled surface," and "a third angled surface" were not set forth as part of the claimed device. (See Non-Final Rejection of 12/10/2021, labeled para. 41.) In other words, although said surfaces are recited in the claims, said surfaces were not necessarily set forth as elements of the blade assembly or tool bit. In view of Applicant's argument to the contrary (see Remarks of 2/23/2022, labeled p. 22), the "angled surfaces" of claims 9, 10, and 17 are interpreted as being part of (i.e. elements of) the claimed blade assembly (with respect to claim 9) and the claimed tool bit (with respect to claims 10 and 17), and the similar "flat surfaces" of claim 18 are interpreted as being part of (i.e. elements of) the claimed tool bit.
Resultingly, Applicant's arguments regarding the prior art are considered persuasive, and claims 1-11 and 13-20 are allowed.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

/JFM/7/22/22